Citation Nr: 1826918	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-36 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right wrist disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1966 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled for a Board videoconference hearing in June 2017.  He failed to appear for the hearing.  Accordingly, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain an addendum medical opinion.  

The Veteran contends that he had a right wrist injury prior to service, but that he reinjured his wrist during service, thus aggravating the condition.  See February 2015 Statement of Accredited Representative in Appealed Case.  

The Veteran's March 1966 entrance examination noted a scar on the right hand and the Veteran's report that a "car fell on my hand and fractured."  Despite this report, the examiner conducting the Veteran's enlistment physical found the Veteran's upper extremities (including the right wrist) to be normal on examination.  Because the enlistment examination notes normal upper extremities, the presumption of soundness attaches and can only be overcome by clear and unmistakable evidence that the Veteran's right wrist condition pre-existed service and was not aggravated therein.  38 U.S.C. § 1111.  

The Veteran was afforded a VA examination in December 2012, and the examiner found the Veteran has a present right wrist disability, but that it was less likely than not related to military service.  In an April 2013 addendum opinion, the examiner opined that it is less likely than not that the Veteran's right wrist disability was aggravated beyond natural progression due to service. 

In a March 2013 brief, the Veteran's representative argues the examiner's opinion is inadequate because the examiner failed to provide a supporting rationale.  The Board agrees.  The Board also notes that the examiner used an incorrect standard to evaluate the disability.  As noted above, because the presumption of soundness attaches, the examiner should have used the clear and unmistakable evidence standard, and not the "as likely as not" standard.  Therefore, the case must be remanded to obtain another opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriate VA examiner regarding the etiology of the Veteran's right wrist disability.  The need for another examination is left to the discretion of the medical professional offering the opinion.  

Following a review of the claims file, the examiner is asked to:

(a) Provide an opinion as to whether the Veteran's right wrist disability clearly and unmistakably (i.e., undebateably) preexisted his active duty service.  

(b) If the examiner finds that a right wrist disability clearly and unmistakably preexisted service, then provide an opinion as to whether such disability was clearly and unmistakably (i.e., undebateably) NOT aggravated beyond its natural progression by the Veteran's service.  Specifically, address the Veteran's assertion that he reinjured his right wrist during service together with service treatment records noting complaints of wrist pain while diving.  
 
The examiner should provide a complete rationale for each opinion.  If the examiner is unable to provide any opinion without resort to speculation, then the examiner should explain the reasons why an opinion cannot be given without resort to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remanded claim.  If any sought benefit remains denied, issue a supplemental statement of the case, and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






